Citation Nr: 1503395	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement.

2.  Entitlement to a rating in excess of 10 percent for low back pain with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


                                                     INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1972, from February 1980 to February 1983, and from January to July 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Regional Office (RO).  The Veteran submitted a claim for an increased rating for his service-connected low back and left shoulder disabilities in October 2005.  An August 2007 statement of the case addressed these matters.  The RO initially found that the Veteran had not submitted a timely substantive appeal, and the Veteran appealed that determination.  In November 2011, the Board concluded the substantive appeal was timely, and remanded the underlying claims for increased ratings for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2007 substantive appeal the Veteran requested a hearing before the Board with respect to his claims for increased ratings.  As the AOJ had found that the substantive appeal was not timely filed, the Travel Board hearing before the undersigned in September 2011 was limited to the matter of timeliness of the substantive appeal (which was ultimately resolved in the Veteran's favor), and did not address the merits of the underlying claims.  In January 2015, the Veteran's representative reaffirmed that the Veteran desired a videoconference hearing on the merits of the increased rating claims.  He is entitled to such hearing.

As videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The AOJ should schedule the appellant for a videoconference hearing before the Board addressing the claims on appeal.  He should be notified of the location, date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

